11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Russel Huffman,                              * From the County Court at Law
                                               of Erath County,
                                               Trial Court No. CV08489.

Vs. No. 11-17-00184-CV                       * December 7, 2017

JPMorgan Chase Bank,                         * Per Curiam Memorandum Opinion
National Association,                          (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered the parties’ joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.